Case 2:19-cv-00027-SEH Document 105 Filed 12/02/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF MONTANA

BUTTE DIVISION
PRINCIPAL LIFE INSURANCE
COMPANY,
No. CV-19-27-BU-SEH
Interpleader-Plaintiff,

VS.

ESTATE OF JACK R. SMITH,
ESTATE OF CLYDE R. SMITH JR.,
MARVIN MILLER, EDWARD
JONES TRUST COMPANY, and
JOHN DOES 1-10,

Defendants.

 

 

ORDER

Pending before the Court is Interpleader-Plaintiff’s Joint Report and Motion

to Dismiss Interpleader-Plaintiff; filed September 25, 2020.

On November 13, 2020, the Court referred this case to Magistrate Judge

John Johnston for a settlement conference,” now scheduled for December 14,

2020.

 

' See Doc. 79.
2 See Doc. 101.

3 See Doc. 103.
Case 2:19-cv-00027-SEH Document 105 Filed 12/02/20 Page 2 of 2

ORDERED:
The Motion to Dismiss Interpleader-Plaintiff is DENIED without prejudice
to refiling if no settlement is reached at the December 14, 2020, conference.

DATED this gti of December, 2020.

Sibelrr

AM E. HADDON \
United States District Court

 

4 See Doc. 79.
